       Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 1 of 17



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 CHARLES JOHNSON,                                 )
                                                  )
         Plaintiff,                               )
                                                  )
 v.                                               )
                                                  )   Case No. 4:20-cv-00179
 THEHUFFINGTONPOST.COM, INC.,,                    )
                                                  )                 JURY DEMANDED
          Defendant.                              )
                                                  )
                                                  )


RESPONSE TO DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT
  FOR FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED


       Plaintiff Charles Johnson (“Johnson” or “Plaintiff”) hereby responds to Defendant

TheHuffingtonPost.com, Inc.’s (“HuffPost” or “Defendant”) Motion to Dismiss First Amended

Complaint for Failure to State a Claim Upon Which Relief Can Be Granted (“Motion”, Doc. 33) and

would respectfully show the Court as follows:

         THE MOTION IS IMPROPER AND VIOLATES THIS COURT’S ORDER

       On March 10, 2020, this Court issued an Order specifically admonishing the parties not to file

motions styled as FRCP 12(b)(6) motions when they are reliant on evidence outside the pleadings and

concern disputed fact issues. See generally Doc. 17. The Court instructs counsel that such motion

practice will not permitted to allow a strategic advantage of counsel to seek summary judgment under

the auspices of Rule 12 motion practice. Id. That Order further reminds counsel that by filing a

motion that is, in essence, one for summary judgment, counsel is representing in accordance with

FRCP 11, that there are no genuine disputes of material fact. Id.


                                                  1
       Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 2 of 17



       Plaintiff objects to the consideration of Defendant’s motion for summary judgment

inappropriately masquerading as a “Rule 12(b)(6)” motion. Plaintiff objects to the consideration of

evidence outside the pleadings. To the extent the Court is inclined to convert the Motion to a motion

for summary judgment, Plaintiff requests that fair notice be given and a full opportunity to conduct

reasonable discovery be granted prior to responding to the Motion and the Court considering the

Motion. See Greater Balt. Ctr. for Pregnancy Concerns, Inc. v. Mayor & City Council of Balt., 721

F.3d 264, 281 (4th Cir. 2013); Sahu v. Union Carbide Corp., 548 F.3d 59, 67 (2d Cir. 2008); In re

Rockefeller Ctr. Props., Inc. Secs. Litig., 184 F.3d 280, 287–88 (3d Cir. 1999); Arnold v. Air Midwest,

Inc., 100 F.3d 857, 859 n.2 (10th Cir. 1996).

       The Motion seeks the Court to rule as a matter of law—among other things—on (1) the

impression/gist/meaning of the Article; (2) the substantial truth of the Article; (3) whether Plaintiff is

a public figure; and (4) whether Defendant acted with actual malice.

       Plaintiff contends there are genuine questions of material fact on the following issues that

Plaintiff requires discovery on:

       a. How the ordinary reader perceived the statements made by the Article and the perceived

           gists of the Article. As discussed herein, the Court must read the Article from the

           standpoint of the hypothetical ordinary reader or “person on the street”. When the reading

           of a publication involves a dispute over whether there is a false statement made by

           implication, the Court may consider reader response surveys to determine what the gist of

           the publication is. See, e.g., American Home Products Corp. v. Johnson & Johnson, 577

           F.2d 160, 165-66 (2d Cir. 1978) (holding that surveys of readers may demonstrate readers

           gleaned false impression even in absence of no literally false statement). Plaintiff will

           provide expert testimony that the Article was read by the ordinary reader as he pleads in

           his Amended Complaint.
                                                   2
                                                   2
                                                   2
         Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 3 of 17



         b. Whether statements made in the Article are substantially true. This is a fact question.

         c. Plaintiff will also conduct discovery on to what extent the Defendant was aware of

              Plaintiff, to what extent Plaintiff was publicly known, and to what extent Plaintiff was

              involved in any “controversies” prior to the Article. This is relevant to Defendant’s claim

              that Plaintiff was a public figure.

         d. Plaintiff will further conduct discovery as to the state of mind of all personnel involved in

              the publication of the Article, their verification process, their internal communications, and

              their animus toward right-wing politics and Plaintiff.

         As such, Plaintiff requests that the Court either deny the Motion outright or, if the Court

converts the Motion to a summary judgment, to defer ruling until after such time that reasonable

discovery can be completed. Otherwise, Plaintiff’s Fifth and Fourteen Amendment Due Process rights

would be violated as well as his Seventh Amendment right to a jury of his peers determining triable

issues of fact such as meaning of the Article, his public figure status, and actual malice. Plaintiff

objects to consideration of the Motion on this basis.

                                     THE LEGITIMATE 12(b)(6) GROUNDS

         The Motion also argues that it should succeed on the basis that the statements complained of

are protected under Texas Civil Practice & Remedies Code Section 73.005 (and thereby, consenting

to Texas jurisdiction). See Doc. 33 at pp. 13-15. In addition, the Motion argues that the statements

complained of are non-actionable opinion. Id. at pp. 9-12. These are the only two arguments raised

in the Motion that might be properly raised in a Rule 12(b)(6) Motion as they could potentially be

determined as pure questions of law from the pleadings.1 Plaintiff otherwise responds to the Motion



         1
            As noted above, the Motion also makes arguments that the statements complained of in the Article are not
capable of the meaning ascribed of by Plaintiff and that Plaintiff is a public figure, thus invoking the actual malice standard
that Plaintiff can allegedly not satisfy. See generally Doc. 33. As discussed in the preceding section, these are fact issues
that require discovery making determination under Rule 12(b)(6) inappropriate.
                                                              3
                                                              3
                                                              2
        Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 4 of 17



as follows:

                                    ARGUMENT AND AUTHORITIES

         Notwithstanding these arguments, out of abundance of caution, Plaintiff responds in substance

where possible as follows:2

         A motion to dismiss for failure to state a claim upon which relief can be granted under FRCP

12(b)(6) tests the formal sufficiency of the plaintiff's statement of its claim for relief in its complaint.

See Republican Party v. Martin, 980 F.2d 943, 952 (4th Cir. 1992). The motion cannot be used to

resolve factual issues or the merits of the case. Id. A motion to dismiss under FRCP 12(b)(6) is

appropriate only if the plaintiff has not provided fair notice of its claim and factual allegations that—

when accepted as true—are plausible and rise above mere speculation. See Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555–56 (2007). Motions to dismiss

for failure to state a claim are viewed with disfavor. Collins v. Morgan Stanley Dean Witter, 224 F.3d

496, 498 (5th Cir. 2000).

         The defendant should not attach affidavits, evidence, or other extrinsic materials to the motion

and the motion must be decided solely on the allegations in the plaintiff's complaint. Speaker v. U.S.

Dept. of H&HS Ctrs. for Disease Control & Prevention, 623 F.3d 1371, 1379 (11th Cir. 2010); see

Fed. R. Civ. P. 12(d). If the court considers extrinsic evidence, the FRCP 12(b)(6) motion must be

converted into a motion for summary judgment. Speaker, 623 F.3d at 1379; see FRCP 12(d); Weise

v. Casper, 507 F.3d 1260, 1267 (10th Cir. 2007). If this occurs, then the Court should give proper

notice and allow for reasonable discovery prior to ruling on the motion. See discussion supra at p. 2.

         I.       The Article States What Plaintiff Alleges Either Expressly Or By Implication.



         2
            Defendant engages in nothing short of a smear campaign to assassinate Plaintiff’s character by making false
claims and taking statements out of context in pages 1-5 in the “Introduction” and “Factual Background” sections of the
Motion. Plaintiff will not respond to these baseless and distorted accusations and the “sources” cited for them as they are
irrelevant to any issues that would properly be the subject of a Rule 12(b)(6) motion.
                                                            4
                                                            4
                                                            2
       Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 5 of 17



       Defendant’s Motion complains that the Article does not expressly state that Plaintiff is a white

supremacist or anti-Semitic. See Doc. 33 at pp. 7-8. Defendant also argues that Plaintiff’s contention

that the Article gives the false impression that Johnson was attempting to influence state officials to

utilize DNA sequencing and/or genetic science to cause harm or oppression to minority groups. See

id. Defendant requests dismissal under Rule 12(b)(6) on this basis. See id.

       Under Texas law, a publication is capable of defamatory meaning if, in light of context and

surrounding circumstances, “from the point of view it would have on the mind of ordinary readers,”

the publication tends to injure the reputation of a person or impeach any person's honesty, integrity,

or virtue. Sellards v. Express-News Corp., 702 S.W.2d 677, 679 (Tex. App.—San Antonio 1985, writ

ref’d n.r.e.); TEX. CIV. PRAC. & REM. CODE § 73.001. This determination is not made from the

standpoint of the “careful reader” or the “literal reader”, but from the viewpoint of the person “on the

street’s” ordinary and reasonable reading. See Turner v. KTRK Television, Inc., 38 S.W.3d 103, 119

(Tex. 2000) (citations omitted). This hypothetical “person of ordinary intelligence” is one who

exercises care and prudence, but not omniscience, when evaluating an allegedly defamatory

communication. See New Times, Inc. v. Isaacks, 146 S.W.3d 144, 157 (Tex. 2004).

       To determine the Article’s meaning and, ultimately, whether it is true or false, the Court must

first determine its gist or gists. Neely v. Wilson, 418 S.W.3d 52, 63 (Tex. 2013). The Article’s gist or

gists is based on “a reasonable person’s perception of the entirety of [the Article] and not merely on

individual statements.” Turner, 38 S.W.3d at 115. Under Texas law, courts “do not engage in ‘a

technical analysis’ of each statement in isolation, but consider the publication as a whole[.]” Neely,

331 S.W.3d at 914-15 (quoting New Times, Inc., 146 S.W.3d at 154).

       As pleaded in his Amended Complaint, Plaintiff contends that—regardless of the overt

statements in the Article—the gists of the Article include assertions that Plaintiff is anti-Semitic and

a white supremacist. See Doc. 25 at ¶¶ 7-11. Anyone with a basic reading comprehension level can
                                                  5
                                                  5
                                                  2
          Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 6 of 17



read the Article (Ex 1 to Doc. 33) with the headline that “2 GOP Lawmakers Host Chuck Johnson,

Holocaust-Denying White Nationalist” and the subtitle that “Reps. Andy Harris and Phil Roe

discussed ‘DNA sequencing’ with Johnson, just after the House disavowed white supremacy” and take

away that the clear import is that Johnson is being implicated as a white supremacist and anti-Semitic.

Besides the headline that refers to Plaintiff as a white nationalist and Holocaust denier, the Article

states:

          Two Republican congressmen met with noted Holocaust denier and white nationalist Chuck
          Johnson to discuss “DNA sequencing,” less than a day after the House voted to disavow white
          supremacy and white nationalism[.]

          [The lawmaker] told the Daily Beast he was “unaware of [Johnson’s] previous associations.”

          “Of course I disavow and condemn white supremacy and anti-semitism,” his statement said.

          Roe’s office said the lawmaker met with Johnson to discuss “what seemed like legitimate
          information” about “DNA sequencing.”

          The clear import of these statements, juxtaposed with all of the other claims regarding Johnson

(the way Neely admonishes courts to read a publication), is that he is, in fact, a white supremacist and

anti-Semite.

          Furthermore, the Article clearly casts the inference that there is some connection between

Plaintiff’s alleged white supremacy, anti-Semitism, white nationalism, and Holocaust denial and

Plaintiff’s meeting with the lawmakers to discuss DNA and genetics. And while the Article states

that Johnson “advocated for more publicly-available sequenced genomes” it also juxtaposes this

statement with the lawmaker’s statement that it “seemed” like legitimate information and that:

          Some white nationalists have become obsessed with genetics; most recently, prominent alt-right
          figures began co-opting white milk as a symbol for white supremacy, pointing to misleading and
          misguided genetic studies implying that people of color are more likely to report lactose intolerance.
          White supremacists also have been flocking to genetic ancestry tests to prove their white heritage
          — sometimes with mixed results.

          The import of these statements, their context, and juxtaposition leaves no doubt to the ordinary

reader that: (1) there was likely a discussion of genetic sequencing that had to do with race/ethnicity


                                                             6
                                                             6
                                                             2
       Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 7 of 17



and/or (2) Plaintiff was attempting to influence state officials to utilize DNA sequencing and/or

genetic science to cause harm or oppression to minority groups. If this was not the case, then why is

there is a story here to begin with? The alarmist tone of the Article is clearly based on a connection

between a disciple (Plaintiff) of “white supremacy/white nationalism”—an ideology obsessed with

DNA/genetics--and his meeting with lawmakers to discuss DNA/genetics. The Article’s gist is clearly

to alarm the reader that people who believe in white supremacy based on DNA/genetics are meeting

with lawmakers in attempts to further their racist/Nazi agenda.

       If this were not the case, then there is no reason to even report on Plaintiff’s meeting. For

example, imagine the headline read “2 GOP Lawmakers Host Johnny Q. Public, Pedophile” and the

subtitle that “Reps. John Doe and Jack Doe discussed Age of Consent Laws with Public, just after the

House disavowed pedophilia”. Without even getting into the substance, the reader would immediately

be alarmed that lawmakers were meeting with a pedophile to discuss age of consent laws because of

the clear implication that the reason why this even being reported as “news” is because a reputed

pedophile is attempting to influence lawmakers on the age of consent to advance his perverted agenda.

Analogously, here, the whole purpose of the Article is to convey the message that someone who

believes in genetic superiority of certain people over others has met with lawmakers on the issue of

genetics to further his nefarious purposes. The gist of the Article is clearly that Plaintiff is a white

supremacist who meets with lawmakers in attempts to further his ideology of genetic superiority.

Defendant’s arguments to the contrary are disingenuous and unreasonable readings of the Article.

       Defendant relies on Cox Media Grp., LLC v. Joselevitz, 524 S.W.3d 850, 863 (Tex. App.—

Houston [14th Dist.] 2017) for the proposition that because the paragraph of the Article discussing the

white supremacy/genetics connection does not explicitly referent Plaintiff, then it cannot create an

inference that this connection was involved in Plaintiff’s meeting with the lawmakers. Cox Media

dealt with an article that discussed the general problem of physicians over-prescribing pain
                                                  7
                                                  7
                                                  2
       Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 8 of 17



medications and the effects on society. See generally id. The plaintiff was referenced for having a

patient who had overdosed of medication in one part of the article, and the issue of “pill mill” pain

centers was discussed in another where the plaintiff was not referenced. In holding that that article

could not give rise to an inference that the plaintiff ran a pill mill, the Cox Media court noted that

“[t]he discussion of the pill-mill legislation is a topic distinct from the discussion of [plaintiff]”. See

id.

       Here, however, Plaintiff is the centerpiece of the Article. The headline specifically links

Plaintiff’s alleged white supremacy/white nationalism with discussions of DNA/genetics with

lawmakers. The topic of white supremacy/white nationalism is not distinct from the discussion of

Plaintiff – they are one in the same. The paragraph discussing the “obsession” by white racists with

genetics is simply not a stand-alone discussion. It is the background necessary for the reader to

understand why the reader should be alarmed by Plaintiff—a white racist—meeting with lawmakers

to discuss DNA. As such, Cox Media is inapposite to this case.

       Finally, in their Motion, the Defendant admits that this is gist and main idea of the Article. On

page 14 of the Motion, Defendant argues that “the subject of the Article is a matter of public concern,

as it centers on matters of national politics and Plaintiff’s attempt to influence them.” Thus, by

Defendant’s own admission, the gist of the Article is that a white nationalist/supremacist racist is

attempting to influence national politics to fit his racist agenda through the use of DNA/genetic

sequencing.

       Moreover, if there is any ambiguity as to this meaning—that some readers could read it

Defendant’s way and some Plaintiff’s way—then this question must go to the jury. See, e.g., Turner,

38 S.W.3d at 117; Sellards, 702 S.W.2d at 679 (holding that if the statements at issue in the publication

are ambiguous, in that they may have a defamatory meaning, but are not necessarily defamatory, then

the issue must be submitted to the jury and the trial court may not grant summary judgment) (citations
                                                    8
                                                    8
                                                    2
       Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 9 of 17



omitted).

        Accordingly, the Motion should be denied on this point.

        II.     The Complained Of Portions Of The Article Are Not Opinions.

        In its Motion, Defendant argues that the complained of statements that accuse Plaintiff of being

a white supremacist, Holocaust denier, white nationalist, and anti-Semite are non-actionable

statements of opinion. See Doc. 33 at 9-12. Defendant argues for dismissal of Plaintiff’s libel claim

on this basis. See id.

        First, as discussed above, Plaintiff’s claim is not simply based on being accused of being a

white supremacist, Holocaust denier, white nationalist, and anti-Semite, but also based on the Article’s

false impression that somehow Plaintiff was attempting to influence lawmakers with DNA and/or

genetic technologies to harm non-whites and/or Jews. See Doc. 25 at ¶¶ 7-15. Of course, there is

absolutely no evidence of this and this is false, but the Article conveniently leads the reader to this

conclusion by the purposeful omission of these facts so as to make Johnson appear as not just a racist,

but a dangerous racist who seeks to “take out” non-whites and Jews through influencing elected

officials with DNA sequencing and genetic research. See Ex. 1 to Doc. 33. The Article completely

fails to disclose these important facts regarding the meeting between Plaintiff and the lawmakers and

therefore cannot justifiably convey any “opinion” to the reader in this regard. Thus, the complaint is

not simply that Plaintiff was called names, but that, in conjunction with being called names, it was

suggested that he was attempting to influence state officials to utilize DNA sequencing and/or genetic

science to cause harm to minority groups. The Motion makes absolutely no argument in this regard.

See generally Doc. 33. As such, the Motion should be denied on this basis alone since it fails to even

address the gist of Plaintiff’s claim.

        Second, and notwithstanding the selected authorities cited in the Motion, let us consider the

import of what Defendant is contending. Defendant tells us that whether someone is a white
                                                  9
                                                  9
                                                  2
        Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 10 of 17



nationalist, white supremacist, Holocaust denier, or anti-Semite is not objectively verifiable because

it deals with the subjective beliefs of the Plaintiff. So sending people to death row based on their

subjective belief (pre-meditation), convicting people of hate crimes (animus toward another group),

and finding someone guilty of race-based discrimination—all of which are routinely done in our

country sometimes under a “beyond a reasonable doubt” standard—are all capable of “fact findings”

by a jury or judge. A defamation plaintiff, however, is simply incapable, as a matter of law, of proving

his or her mental state. This, despite the fact that one of the elements of defamation in a public figure

case is the mental state of the defendant – negligence or actual malice. Defendant advances a truly

bizarre legal standard.

         Moreover, Defendant’s contention essentially admits that whenever a media outlet refers to

someone as a racist or equivalent term, that this is not factual. Therefore, there can never be

“reporting” on issues of racism and hate since that—by definition—cannot be fact-based reporting.

There can only be opinion pieces and editorializing on these issues.3 Americans would surely be

shocked to learn that the existence of racism, Nazism, white supremacy, white nationalism, and anti-

Semitism are on equal footing with Bigfoot, extra-terrestrials, and the Loch Ness Monster. They are

all incapable of being proven true or false. Taken to its logical conclusion, Defendant’s position

would lead one to the conclusion that Adolph Hitler cannot be “proven” to be anti-Semitic, since such

truth claims only rest in the realm of opinion – not fact.

         However, the Court need not address these issues because Plaintiff has amended his Complaint

to make clear he not complaining regarding simply being called names, but for proactively seeking to

carry out racist/genocidal activities. However, to the extent the Court does not accept this construction




         3
           And to be sure, the Article is not in any way styled as an “opinion” piece. It is styled as a news report. See Ex.
1 to Doc. 33.
                                                             10
                                                             10
                                                             2
      Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 11 of 17



of the Article to bear this meaning, Plaintiff contends that, in the context of the Article and how the

terms are used, the terms white supremacist, Holocaust denier, white nationalist, and anti-Semite are

objectively verifiable terms. The Motion should be denied on this point.

       III.    The Article Is Not Substantially True.

       Defendant further argues for dismissal on the grounds that the Article is substantially true.

Doc. 33 at pp. 12-13. First, whether the Article is substantially true is a question of fact that will

depend on evidence outside the pleadings. Therefore, it is completely inappropriate to determine this

on a Rule 12(b)(6) motion. For example, in Morris v. Dallas Morning News, Inc., the court concluded

that a police officer who was reported to have beaten a suspect could survive a substantial truth motion

for summary judgment on the grounds that the court “must accept Officer Morris’ depiction of his

thought processes at the time as the truth.” See 934 S.W.2d 410, 417 (Tex. App.—Waco 1996, writ

denied). The officer stated that he intended only to subdue the victim, not injure him. See id. Here,

in his Amended Complaint, Plaintiff has alleged the meeting with lawmakers had nothing to do with

race or ethnicity and he is not a white supremacist, white nationalist, an anti-Semite, or Holocaust

denier. See generally Doc. 25. Defendant even corrected the Article to clarify this. See Doc. 33 at

Ex. 1. The Court must take those allegations as true. As such, the Motion should be denied.

       Second, just like with the Opinion argument, the Motion fails to address the gist of Plaintiff’s

claim, which is the Article suggests that somehow Plaintiff was attempting to influence lawmakers

with DNA and/or genetic technologies to harm non-whites and/or Jews. See Doc. 25 at ¶¶ 7-15.

Therefore, the Motion fails to even address the alleged substantial truth of the main defamatory

implication that Plaintiff complains of.

       Finally, the Motion’s ridiculous assertions demonstrate the need to hold the media accountable

for, for example, weaponizing terms like “anti-Semite” to willy-nilly apply to anyone who has a

dissenting viewpoint from orthodox beliefs regarding the Second World War. In the Motion,
                                                  11
                                                  11
                                                  2
      Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 12 of 17



Defendant argues that it is “anti-Semitic and Holocaust denialism to claim millions of Jews were not

murdered in gas chambers.” Doc. 33 at p. 13. This is preposterous. What does questioning the

numbers of Jewish victims and the causes of death of those victims in the Second World War at the

hands of the Nazis have to do with hating or disliking Jewish people? This Orwellian view by

Defendant would be likened to a historian that disputes the number of victims of the Armenian

genocide at the hands of the Ottoman Turks being deemed “anti-Armenian”. The Motion illustrates

just how irresponsible the Huffington Post is with weaponized and reputation destroying terms and

how it will use them against persons with opposing political viewpoints to suit their agenda.

       The Motion should be denied on this point.

       IV.     Texas Civil Practice & Remedies Code Section 73.005 Is Inapplicable.

       Defendant next argues that Plaintiff’s claims must be dismissed because he complains of

matters that are expressly privileged under Texas Civil Practice & Remedies Code Section 73.005.

See Doc. 20 at 12-14. That provision provides that newspapers cannot be sued for accurately

“reporting of allegations made by a third party”. See TEX. CIV. PRAC. & REM. CODE § 73.005(b).

       First, these arguments cannot apply to the guts of Johnson’s defamation claim as flushed out

in the Amended Complaint, which is that the Article gives the false defamatory impression that

Johnson was attempting to influence state officials to utilize DNA sequencing and/or genetic science

to cause harm to minority groups. See generally Doc. 25. These impressions are not attributed to any

sources via hyperlink or otherwise. These impressions are uniquely created by the Article and nothing

else. As such, the Motion should be denied on this basis alone.

       Second, to the extent that Plaintiff complains of other specific statements in the Article that

are not attributable to sources, Defendant argues that hyperlinks embedded in certain of those

statements immunize Defendant from liability. Specifically, Defendant points to these specific

statements that Plaintiff complains of:
                                                 12
                                                 12
                                                 2
      Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 13 of 17



       [Johnson] also questions how many Jewish people were killed in the Holocaust, ran a crowdfunding
       site for white supremacists and neo-Nazis, said “anti-racist is anti-white,” was kicked off Twitter
       for threatening to “take out” a Black Lives Matter activist and suggested an Amtrak crash was caused
       by the engineer’s sexuality.

       These statements are asserted as objectively verifiable statements of fact, with no qualifying

language attributing them to any sources. Therefore, they do not qualify for protection under Tex.

Civ. Prac. & Rem. Code § 73.005(b). See also Restatement (Second) of Torts § 611 (consistently

prefacing the privileged matters with “report of”).

       Defendant, however, argues that the inclusion of hyperlinks in the above-referenced

statements are sufficient to invoke the protections of Tex. Civ. Prac. & Rem. Code § 73.005(b). See

Doc. 33 at 13 n.10. Defendant cites no Texas cases, but does cite one case from Nevada for the

proposition that including hyperlinks alone is sufficient to alert the ordinary reader that the statements

made in the Article are “reports” of third-party allegation. That case is Adelson v. Harris, 133 Nev.

512, 518 (Nev. 2017). In Adelson, one of the alleged defamatory statements recited that the

defamation plaintiff “’reportedly approved of prostitution’ at his Macau casinos and included a

hyperlink to an Associated Press (AP) article discussing ongoing litigation[.]” See id. at 513. In

addition, another series of statements stated that “reports surfaced that in addition to his anti-union

and allegedly corrupt business practices, Adelson ‘personally approved’ of prostitution in his Macau

casinos.” (Underlines represent active hyperlinks at the time the statements were published.) See id.

at 514. Thus, in Adelson, the hyperlinks were accompanied by prefatory language such “reportedly”

or making clear that the claims were “reports” and not the author’s independently-warranted assertions

of factual truth. This is not the case here, where the Article makes the factual assertions with no

language attributing them to sources. See Doc. 20 at Ex. 1.

       Defendant also cites Gubarev v. Buzzfeed, Inc., 340 F. Supp. 3d 1304, 1318-1319 (S.D. Fla.

2018), which discusses Adelson. However, that case is also unhelpful to Defendant because in


                                                         13
                                                         13
                                                         2
       Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 14 of 17



Gubarev, like in Adelson, the hyperlinked material is prefaced with “CNN reported”. See id. at 1319.

Therefore, the hyperlinks in the Article are ineffective to flag for the reader that the words “reportedly”

should be superimposed or implied in the statements complained, which are on the contrary to the

articles in Adelson and Gubarev where such hyperlinks contain the requisite prefatory language to

avail themselves of the fair report privilege.

         For all of these reasons, the Motion should be denied on this issue.4

         V.       Plaintiff Is Not A Public Figure, But Can Show Actual Malice.

         Finally, Defendant argues that Plaintiff is a limited purpose public figure and cannot plead or

prove actual malice. See Doc. 33 at pp. 15-20.

         First, Plaintiff disputes that he is a public figure of any sort and objects to the determination

of this issue prior to discovery being taken and at the Rule 12(b)(6) stage as discussed above.

Defendant points to the fact that Plaintiff has been involved in conservative political causes and has

occasionally engaged with the media. See id. However, as the Article itself concedes, Plaintiff was

not known or recognized by the two Republican congressmen. See Ex. 1 to Doc. 33. But more

importantly, the Motion fails to identify any specific public controversy that Plaintiff supposedly

injected himself into. Defendant essentially argues that Plaintiff is a general purpose public figure for

all issues pertaining to racism and anti-Semitism.

         However, this is not the way the limited purpose public figure doctrine works. Plaintiff must

have injected himself into an actual public controversy that is the topic of discussion in the Article.

The gist of the Article (as complained of by Plaintiff) is that the Article gives the false impression that



         4
           Defendant also argues it is Plaintiff’s “burden” at the “pleadings stage” to demonstrate that the accusations in
the Article are “not substantially true”, citing Dallas Morning News, Inc. v. Hall, 579 S.W.3d 370, 380 (Tex. 2019).
Defendant misleads the Court. Hall was decided under the Texas Citizens’ Participation Act (“TCPA”), which is the
Texas anti-SLAPP procedural scheme and places different pleading standards and initial burdens on plaintiffs than the
Federal Rules of Civil Procedure. See id. The TCPA has no applicability in federal court and thus Hall’s holding
referenced by Defendant is irrelevant to the Court’s determination of the Motion.
                                                            14
                                                            14
                                                            2
       Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 15 of 17



Johnson was attempting to influence state officials to utilize DNA sequencing and/or genetic science

to cause harm to minority groups. See generally Doc. 25. There is no evidence that there was any

such controversy until the Article was published.         The Article cannot be the impetus for the

controversy that allegedly gives rise to Plaintiff’s public figure status. See Hutchinson v. Proxmire,

443 U.S. 111, 135 (1979) (noting that the subject of plaintiff's writings became matter of controversy

only as consequence of defendant's action and proclaiming that, “[c]learly, those charged with

defamation cannot, by their own conduct, create their own defense by making the claimant a public

figure.”).

        Here, Defendant argues that Plaintiff’s commentary on “controversial alt-right politics and

racially motivated rhetoric” make him a limited purpose public figure. See Doc. 33 at pp. 16-17.

Assuming arguendo that this is true, this does not make him a limited purpose public figure for

purposes of the gist of the Article. As stated above, Plaintiff’s meeting with lawmakers to discuss

DNA/genetic sequencing had nothing to do with either the “alt-right” or race. It was only Defendant’s

false suggestion to the contrary in the Article that created any controversy. Therefore, Defendant

cannot demonstrate—certainly not on this record—that “the alleged defamation” is “related to the

plaintiff’s participation in the controversy.” See Trotter v. Jack Anderson Enters., Inc., 818 F.2d 431,

433-34 (5th Cir. 1987). As such, Defendant’s public figure argument must fail.

        In addition, even if he were a public figure, Plaintiff has specifically pleaded plausible facts in

his Amended Complaint that, if proven, would demonstrate actual malice by Defendant. See Doc. 25

at ¶¶ 13-14. In his Amended Complaint, Plaintiff has pleaded that Defendant failed to follow

journalistic guidelines, failed to contact him to verify details, and had an injurious motive to turn a

blind eye to the truth, which resulted in the purposeful omission of important facts from the Article.

See id. Chiefly, the fact that Johnson’s meeting with the legislators over DNA sequencing had nothing

to do with race or ethnicity or had any connection to “white nationalism” or the like. See id.
                                                    15
                                                    15
                                                    2
      Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 16 of 17



       These factual allegations, if proven, can constitute a finding of actual malice. For example, in

Curtis v. Butts, where the reporter failed to follow “elementary” reporting guidelines, there was a fact

issue of actual malice. 388 U.S. 130, 157-58 (U.S. 1967). In addition, in Texas Disposal Sys. Landfill,

Inc. v. Waste Mgt. Holdings, Inc., 219 S.W.3d 563, 579 (Tex. App.—Austin 2007, pet. denied) the

court held that the defendant’s “failure to independently verify any of the information to be indicative

of actual malice.” In addition, courts have likewise held that evidence of injurious motive is relevant

for a factfinder to determine reckless disregard for truth. For example, in Bentley v. Bunton, 94

S.W.3d 561, 591 (Tex. 2002), the Texas Supreme Court held that “a desire to avoid the truth may

demonstrate the reckless disregard required for actual malice”. Here, Plaintiff has alleged that

Defendant’s left-leaning agenda has created a malice toward the truth to create a false narrative that

Plaintiff is a racist boogeyman plotting with Congress to employ genetic/DNA technologies against

people of color, which is a bald-faced lie.

       In the Motion, Defendant cites cases that evidence of these factors “alone” may not give rise

to actual malice. However, these cases do not hold that these factors are not relevant and probative

of actual malice as to the aggregate proof a plaintiff may present at trial. As the cases above

demonstrate, these are relevant factors, which—when weighed together—are sufficient to

demonstrate actual malice to the truth of the publication.

       Plaintiff intends to prove all of those allegations in this case at the appropriate time and after

discovery has ensued. As such, the Motion should be denied on this point.

                                               CONCLUSION

       Plaintiff requests that that Court deny the Motion. To the extent that the Court converts the

Motion to a summary judgment, Plaintiff requests the Court give proper notice and opportunity to

conduct reasonable discovery. To the extent the Court grants the Motion, Plaintiff requests leave to

replead to cure any deficiencies.
                                                  16
                                                  16
                                                  2
      Case 4:20-cv-00179 Document 37 Filed on 05/14/20 in TXSD Page 17 of 17




                                            CAMARA & SIBLEY LLP


                                            /s/ Joseph D. Sibley___________________
                                            Joseph D. Sibley
                                            State Bar No. 24047203
                                            sibley@camarasibley.com
                                            Camara & Sibley LLP
                                            4400 Post Oak Pkwy.
                                            Suite 2700
                                            Houston, Texas 77027
                                            Telephone: (713) 966-6789
                                            Fax: (713) 583-1131

                                            ATTORNEYS FOR PLAINTIFF




                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document has been filed on this 14th day of May, 2020,

pursuant to the electronic filing requirements of the United States District Court for the Southern

District of Texas, which provide for service on counsel of record in accordance with the electronic

filing protocols in place.


                                                          /s/ Joseph D. Sibley
                                                          Joseph D. Sibley




                                                17
                                                17
                                                2
